PER CURIAM.
This cause having been orally argued before the court, the briefs and record on appeal having been read and given full consideration, and appellant having failed to *50demonstrate reversible error, the judgment of the lower court hereby appealed is affirmed. See Matthews v. St. Petersburg Auto Auction, Inc. (Fla.App.1966) 190 So.2d 215; Cloud v. Fallis (Fla.1959) 110 So.2d 669; Lowenthal v. Laurent (Fla.App.1958) 102 So.2d 410; Hart v. Held (1941) 149 Fla. 33, 5 So.2d 878; Radiant Oil Co. v. Herring, 146 Fla. 154, 200 So. 376.
CARROLL, DONALD K., Acting C. J., and WIGGINTON and JOHNSON, JJ., concur.